 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SHEILA GIANELLI,                                 No. 2:21–cv–0477–JAM–KJN PS

12                       Plaintiff,                    ORDER

13            v.                                       (ECF Nos. 17, 27)

14    RONALD STEVEN SCHOENFELD, et
      al.,
15
                         Defendants.
16

17

18           On May 25, 2021, the magistrate judge filed findings and recommendations (ECF No. 27),

19   which were served on the parties and which contained notice that any objections to the findings

20   and recommendations were to be filed within fourteen (14) days. No objections were filed.

21   Accordingly, the court presumes that any findings of fact are correct. See Orand v. United States,

22   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de

23   novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983).

24           The court has reviewed the applicable legal standards and, good cause appearing,

25   concludes that it is appropriate to adopt the findings and recommendations in full. Accordingly,

26   /////

27   /////

28   /////
                                                      1
 1   IT IS HEREBY ORDERED that:
 2     1. The findings and recommendations (ECF No. 27) are ADOPTED IN FULL;
 3     2. Plaintiff’s motion to remand this action to state court (ECF No. 17) is DENIED;
 4     3. This case is referred again to the magistrate judge for further proceedings.
 5

 6
     DATED: June 28, 2021                         /s/ John A. Mendez
 7                                                THE HONORABLE JOHN A. MENDEZ
                                                  UNITED STATES DISTRICT COURT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
